           Case 3:19-cv-01374-BR        Document 1       Filed 08/28/19     Page 1 of 3




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
ALEXIS A. LIEN, OSB #110569
alexis.lien@usdoj.gov
Assistant United States Attorney
1000 SW Third Ave., Suite 600
Portland, Oregon 97204-2902
Telephone: (503) 727-1000
Attorneys for the United States of America



                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION

 UNITED STATES OF AMERICA,                                       Case No. 3:19-cv-01374-BR

         Plaintiff,
                                                                 COMPLAINT, in rem, FOR
         v.                                                      FORFEITURE

 $8,249.00 IN UNITED STATES
 CURRENCY, in rem,

         Defendant.

        Plaintiff, United States of America, by Billy J. Williams, United States Attorney for the

District of Oregon, and Alexis A. Lien, Assistant United States Attorney, for its Complaint in rem

for forfeiture, alleges:

                                                 I.

        This Court has subject matter jurisdiction, in rem jurisdiction, and venue pursuant to

21 U.S.C. § 881; 28 U.S.C. §§ 1345, 1355, 1356, and 1395; and 19 U.S.C. § 1610.




Complaint in rem for Forfeiture                                                             Page 1
           Case 3:19-cv-01374-BR         Document 1        Filed 08/28/19     Page 2 of 3




                                                  II.

         Defendant, in rem, $8,249.00 in United States currency, was seized in the District of

Oregon, and is now and during the pendency of this action will be within the jurisdiction of this

Court.

                                                 III.

         Defendant, in rem, $8,249.00 United States currency, represents proceeds traceable to an

exchange for controlled substances or was used or intended to be used to facilitate such a

transaction in violation of 21 U.S.C. § 801, et. seq., and is forfeitable to the United States pursuant

to the provisions of 21 U.S.C. § 881(a)(6), as more particularly set forth in the Declaration of

Special Agent Ryan Parton, Federal Bureau of Investigation, marked as Exhibit A, attached and

fully incorporated herein by this reference.

         WHEREFORE, Plaintiff, United States of America, prays that due process issue to enforce

the forfeiture of Defendant, in rem, $8,249.00 in United States currency, that due notice be given

to all interested persons to appear and show cause why forfeiture of this Defendant, in rem, should

not be decreed; that due proceedings be had thereon; that this Defendant be forfeited to the United

States; that the Plaintiff United States of America be awarded its costs and disbursements incurred

in this action.

         Dated this 28th day of August 2019.


                                               Respectfully submitted,

                                               BILLY J. WILLIAMS
                                               United States Attorney

                                               s/ Alexis A. Lien
                                               ALEXIS A. LIEN

Complaint in rem for Forfeiture                                                                Page 2
          Case 3:19-cv-01374-BR        Document 1      Filed 08/28/19     Page 3 of 3




                                          VERIFICATION

       I, RYAN PARTON, declare, under penalty of perjury, pursuant to the provisions of 28

U.S.C. Section 1746, that I am a Special Agent with the Federal Bureau of Investigation, and that

the foregoing Complaint in rem for Forfeiture is made on the basis of information officially

furnished and upon the basis of such information the Complaint in rem for Forfeiture is true as I

verily believe.



                                     s/ Ryan Parton
                                     RYAN PARTON
                                     Special Agent
                                     Federal Bureau of Investigation




Complaint in rem for Forfeiture                                                           Page 3
        Case 3:19-cv-01374-BR          Document 1-1        Filed 08/28/19     Page 1 of 11




                           DECLARATION OF RYAN E. PARTON

       I, Ryan E. Parton, do hereby declare:

                             PURPOSE OF THIS DECLARATION

       1.    This declaration is submitted in support of a complaint for forfeiture. The information

contained in this declaration is based on an investigation conducted by Federal Bureau of

Investigation Special Agent Ryan E. Parton, which will show that $8,249.00 in U.S. currency

seized from Anthony Dicono at the Portland International Airport is subject to forfeiture pursuant

to 21 U.S.C § 881(a)(6), as moneys furnished or intended to be furnished by any person in

exchange for a controlled substance, proceeds traceable to such an exchange, or moneys used or

intended to be used to facilitate violations of 21 U.S.C. § 801, et. seq. Information contained in

this declaration is based upon my personal observations, training, and experience, and that of other

law enforcement officers. This declaration does not contain each and every fact that I know about

this investigation, only those necessary to establish probable cause to believe the seized currency

is subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6).

                          AGENT BACKGROUND AND TRAINING

       2.      I am a Special Agent (SA) with the Federal Bureau of Investigation (FBI) and have

been so employed since July 2012. As a Special Agent with the FBI, my duties and responsibilities

have included conducting criminal investigations for possible violations of federal law,

particularly those found in Title 21 and Title 18 of the United States Code. I am currently assigned

to the Portland Regional Organized Crime and Drug Task Force (PDX-TF). PDX-TF is a

coordinated effort by local and federal law enforcement officials to reduce illegal drug trafficking

and related crimes in the Portland metropolitan area, specifically those areas directly related to air

Declaration of Ryan Parton                                            EXHIBIT A PAGE 1
                                                                         Complaint In Rem
                                                                       FOR FORFEITURE
        Case 3:19-cv-01374-BR           Document 1-1       Filed 08/28/19      Page 2 of 11




transportation.

       3.         Between July of 2012 and December of 2012, I received extensive training at the

FBI Academy, Quantico, Virginia, which included topics related to the methods of unlawful drug

trafficking; the identification of controlled substances; surveillance; undercover operations; the

use of wiretaps; confidential source management; the means by which drug traffickers derive,

launder, and conceal their profits; the use of assets to facilitate unlawful drug trafficking activity;

the laws permitting forfeiture to the United States of assets purchased with drug proceeds or assets

used or intended to be used to facilitate drug trafficking offenses; and money laundering

investigations. I have become familiar with the types and amounts of profits made by dealers and

distributors of controlled substances, and the methods, language, and terms which are used to

disguise the source and nature of the profits from their illegal drug trafficking. I have received

additional formal training from the Oregon Narcotics Enforcement Association (ONEA), the

International Narcotics Investigations Association (INIA), and the El Paso Intelligence Center’s

JETWAY Interdiction Training program, which all focused on drug and bulk cash smuggling

occurring within mass transportation systems.

       4.         Prior to being employed with the FBI, I was employed by the City of Cheyenne,

Wyoming as a Police Officer for approximately seven years. During that time, I obtained a

Professional Peace Officer certification through the Wyoming Police Officer’s Standards Board.

To obtain this certification I was required to complete over 1000 hours of law enforcement training.

This training included, but was not limited to, legal process, narcotics investigations, narcotics

identification, narcotics interdiction techniques, and interview and interrogation techniques.



Declaration of Ryan Parton                                             EXHIBIT A PAGE 2
                                                                          Complaint In Rem
                                                                        FOR FORFEITURE
        Case 3:19-cv-01374-BR          Document 1-1       Filed 08/28/19      Page 3 of 11




        5.    I have participated in numerous narcotics investigations and search warrants seeking

evidence of violations of Title 21 and Title 18 of the United States Code and violations of Chapter

475 (Controlled Substances) of the Oregon Revised Statutes (ORS). These warrants covered the

search of locations to include: electronic communication devices; residences of drug traffickers

and their co-conspirators/associates; drug manufacturing operations; and stash houses used as

storage and distribution points for controlled substances and/or drug trafficking proceeds.

      BACKGROUND ON NARCOTICS PROCEEDS TRANSPORTED THROUGH
                            AIRPORTS

       6.      I know from my training and experience that drug traffickers transporting narcotics

proceeds will frequently use airports to transport proceeds to a source city in order to purchase

controlled substances, including marijuana, cocaine, heroin and methamphetamine. I know from

my training and experience that subjects trafficking narcotics proceeds often use airports to

transport proceeds because of the speed of travel, the ability to maintain custody of the proceeds,

and the low detection rate by law enforcement. I know from training and discussions with other

law enforcement officers that these controlled substances and proceeds of the illegal sale of

controlled substances are often found during airport interdictions.

       7.      Based on my experience, training, and discussions with other law enforcement

officers experienced in drug investigations, I know Oregon is a marijuana source state for

destination locations across the United States.       Current Oregon state laws permitting the

recreational and medical growth, purchase, and possession of marijuana provide individuals with

significant quantities of marijuana, which can be illegally shipped or transported to other states

where marijuana is illegal and less available in order to derive substantially increased profits.


Declaration of Ryan Parton                                            EXHIBIT A PAGE 3
                                                                         Complaint In Rem
                                                                       FOR FORFEITURE
        Case 3:19-cv-01374-BR          Document 1-1       Filed 08/28/19     Page 4 of 11




       8.      Based on my experience, training and discussions with other law enforcement

officers experienced in drug investigations, I know that certain indicators exist when drug

traffickers book airline travel for the purpose of purchasing narcotics. These travel indicators are

inconsistent with normal travel and would only be justified under extraordinary circumstances.

       9.      I know from my training and experience that drug traffickers will often book their

airline travel the same day or several days before their travel. This is often done because the

availability of narcotics and narcotics proceeds changes on short notice. Drug traffickers have

narrow windows to conduct drug transactions when a source of supply obtains narcotics.

Otherwise the source will find another buyer.

       10.     I know from my training and experience that drug traffickers will book one-way

travel or have short turn around flights. This is commonly done because drug traffickers are

delivering narcotics proceeds to their source of supply (and do not require a lot of time at their

destination) or the drug trafficker is planning on transporting the purchased narcotics by car/train

back to their originating city.

       11.     I know from my training and experience that drug traffickers will transport their

narcotics proceeds in carry-on bags or concealed within natural voids inside checked luggage.

Drug traffickers know that law enforcement passenger and luggage screening is most thoroughly

done when passengers are entering the airport terminal and that there is less stringent screening of

checked luggage. Therefore, in my experience, the larger seizures of narcotics proceeds found in

airports are typically concealed within checked baggage. Drug traffickers believe that their greatest

threat for detection of narcotics proceeds within checked bags is from x-ray screening. For that

reason, drug traffickers will often wrap currency in mylar to prevent detection by x-ray machines.

Declaration of Ryan Parton                                           EXHIBIT A PAGE 4
                                                                        Complaint In Rem
                                                                      FOR FORFEITURE
         Case 3:19-cv-01374-BR         Document 1-1       Filed 08/28/19      Page 5 of 11




         12.   I know from my training and experience that, when contacted by law enforcement,

drug traffickers carrying narcotics proceeds will be deceptive about the amount of currency they

are carrying. Drug traffickers usually underestimate or are evasive about the quantity of the

currency they are carrying because they are aware law enforcement can seize narcotics proceeds.

Drug traffickers usually believe that if they are in possession of a lesser amount of currency that it

is less likely to be seized by law enforcement. It is common for drug traffickers carrying narcotics

proceeds to change their statements regarding the amount of currency that they are carrying several

times.

                              SUMMARY OF INVESTIGATION

         13.   On February 12, 2019, Task Force Officers (hereinafter “TFO”) and Agents of the

PDX-TF were conducting standard interdiction operations at Portland International Airport. This

specific interdiction operation focused on passengers who arrived on United Airlines flight 1950,

which originated in Denver, Colorado and arrived in Portland, Oregon at approximately 11:25 p.m.

         14.   During this operation, PDX-TF TFO Timothy Osorio and I were dressed in civilian

clothing. Multnomah County Sheriff’s Office K9 Deputy Kevin Jones was also wearing civilian

clothing but openly displayed his department issued “Deputy Sheriff” markings and badge.

Deputy Jones’ police K9 “Blaze” also wore a vest which prominently displayed “Sheriff’s K9.”

         15.   At approximately 1:30 p.m. Deputy Jones began contacting passengers deplaning

from the United Airlines flight and asked for consent to allow K9 Blaze to “sniff” the luggage

carried by the passengers. K9 Blaze sniffed approximately 20 bags with no alerts.




Declaration of Ryan Parton                                            EXHIBIT A PAGE 5
                                                                         Complaint In Rem
                                                                       FOR FORFEITURE
        Case 3:19-cv-01374-BR         Document 1-1       Filed 08/28/19     Page 6 of 11




       16. Deputy Jones’ official police report states the following:

               During the course of this particular deployment I observed K-9 Blaze sniff
               approximately 20 bags, I was present while Detective Osorio asked a subject for
               consent to sniff his bag. I deployed Blaze by presenting a bag which [was held]
               close to the ground. I observed K-9 Blaze sniff and then bite this particular bag
               which I know from previous deployments and training leads to Blazes alert. I
               pulled K-9 Blaze off the bag and Detective Osorio immediately walked a short
               distance away with the subject and began talking to the subject.

       17.     TFO Osorio and I contacted the person in physical control of the bag K9 Blaze

alerted to. Investigators identified themselves as law enforcement and informed the passenger that

investigators contacted him based on the K9 alert on his carry-on luggage. The passenger was

identified as Anthony Dicono (hereinafter “Dicono”).

       18.     A non-custodial interview of Dicono was conducted by TFO Osorio. During the

interview, Dicono informed TFO Osorio that he was carrying approximately $5,000 USD and it

was contained within his carry-on luggage. Dicono then stated it was closer to $10,000 USD and

later stated the amount was between $8,000 USD and $10,000 USD. Dicono consented to the

search of his luggage. As indicated by Dicono, TFO Osorio located a large amount of loose US

currency contained in Dicono’s carry-on luggage. The amount found within Dicono’s luggage

was $8,249 USD.

       19.     Often drug traffickers will report they have less than $10,000 USD because they

assume international requirements to report cash valued over $10,000 USD also applies for

domestic travel. Drug traffickers engaged in money smuggling activities will also provide

inaccurate amounts in an attempt to limit law enforcements search of the container which the

money is concealed. For example, the subject claims to be in possession of $5,000 USD, the

subject hopes that once the officer searches the bag and finds the reported $5,000 USD, the officer

Declaration of Ryan Parton                                          EXHIBIT A PAGE 6
                                                                       Complaint In Rem
                                                                     FOR FORFEITURE
        Case 3:19-cv-01374-BR          Document 1-1     Filed 08/28/19     Page 7 of 11




will then terminate the search resulting in other concealed money being overlooked. In some cases,

drug traffickers engaged in these activities will provide inaccurate amounts of currency because

they themselves are unaware of how much money they are transporting.

       20.     During the interview, Dicono was asked about his trip. Dicono stated his flight

originated in Atlanta, Georgia, and had a lay-over in Denver, Colorado prior to arriving at PDX.

Dicono stated that he paid approximately $500 for a round trip airfare.    Dicono stated he was

returning back to Atlanta on Tuesday, February 19, 2019. When asked about the nature of his

visit, Dicono stated he was in Oregon to visit a friend named “Jamie.” Dicono could not recall

“Jamie’s” last name and stated she lived somewhere in Tualatin, Oregon. Dicono further stated

he was considering moving to the Portland area, and that was why he had the large amount of US

currency in his bag. When asked, Dicono revealed he had not previously contacted or researched

any residential apartments or homes within the Portland or the greater metropolitan area. When

asked where Dicono was staying during his current visit, Dicono stated he planned to get a rental

home, however had yet to secure one.

       21.     TFO Osorio inquired about Dicono’s employment. Dicono stated he owned his

own business called "Sneaker me stupid" and made approximately $72,000 USD in 2018. Per

Dicono, this business was a shoe retailer. I conducted a quick Google search for the business

“Sneaker me stupid” and found no results. Dicono stated his business was not a registered business

and did not have a website. TFO Osorio asked Dicono if he banked at a financial institution.

Dicono stated he banked at Suntrust Bank. When asked by TFO Osorio, Dicono stated he had

retrieved the currency from a Suntrust Bank branch a couple days ago. Dicono was asked what

Suntrust branch or location he had retrieved the currency from. Dicono could not provide that

Declaration of Ryan Parton                                         EXHIBIT A PAGE 7
                                                                      Complaint In Rem
                                                                    FOR FORFEITURE
        Case 3:19-cv-01374-BR            Document 1-1    Filed 08/28/19      Page 8 of 11




information. Dicono was also unable to access any banking applications on his phone to validate

the origin of the carried US currency.

       22.     Dicono was asked if he had any communications on his cell phone, such as an email

or text, between him and his employer or others that would verify or validate his story, the nature

of his visit, or the source of the currency. Dicono stated he did not. TFO Osorio asked for consent

to view Dicono’s current texts and pictures on his cell phone. Dicono produced two separate cell

phones, unlocked them, and allowed TFO Osorio to view the requested information.

       23.     TFO Osorio’s police report documented the following observations. The photos

captured from Dicono’s phone are also included below:

       I located several messages on Mr. Dicono’s cell phone dated in January 2018 1 that
       discussed the sale of marijuana and/or marijuana products. I photographed the mentioned
       text messages. I then confronted Mr. Dicono with these messages. Mr. Dicono told me
       that he only facilitated the marijuana transactions. I also located a drug ledger in the cell
       phone identifying price for product of different marijuana strains. Mr. Dicono confirmed
       the ledger was a drug ledger.




1
 The report erroneously states that the text messages are dated January 2018. The text messages
are actually from January 2019.

Declaration of Ryan Parton                                           EXHIBIT A PAGE 8
                                                                        Complaint In Rem
                                                                      FOR FORFEITURE
        Case 3:19-cv-01374-BR         Document 1-1       Filed 08/28/19     Page 9 of 11




       24.     At approximately 1:40 p.m. on February 12, 2019, Deputy Jones was asked to “run”

(to conduct a K9 sniff solely on the seized cash in an effort to determine the presence of narcotic

odor) the cash that was found in Dicono’s carry-on luggage. Prior to running K9 Blaze on the

target bags, I set up a “line” of bags in similar size and appearance. The bags were placed on the

ground outside of gate E4. Deputy Jones used K9 Blaze to “proof” the bags, the area and a bag

containing circulated U.S. Currency which was not associated to Dicono. K9 Blaze had no change

of behavior during that deployment.

       25.     With no alerts to the blank bags, circulated U.S. Currency, or the areas where the

deployment occurred, I set a “line” in the same areas. I placed the target bag, which contained

Dicono’s currency, the circulated U.S. Currency which was not associated to Dicono, in random

spots in the “line” that would be unknown to both Deputy Jones and K9 Blaze. Deputy Jones ran




Declaration of Ryan Parton                                          EXHIBIT A PAGE 9
                                                                       Complaint In Rem
                                                                     FOR FORFEITURE
        Case 3:19-cv-01374-BR         Document 1-1        Filed 08/28/19      Page 10 of 11




the “line-up blind,” meaning that he did not know the location of the subject U.S. currency. I also

stood out of Deputy Jones’ field of view to avoid him “cuing” him or K9 Blaze.

       26.     At approximately 1:42 p.m., Deputy Jones deployed K9 Blaze on the line up.

Deputy Jones recorded the results in his official police report as follows:

               I deployed Blaze on the bags and he did not alert. Special Agent Parton switched
               out one of the empty bags with the currency seized from S1’s (Dicono) bag. I
               presented the bags to K-9 Blaze a second time and Blaze alerted on bag #4 which
               Special Agent Parton told me had the currency seized from the subject. K-9 Blaze
               has been presented circulated and un-circulated currency on at least 17 prior
               occasions during training and deployments and has never alerted.

       27.     Based on the totality of the circumstances, the information learned from

interviewing Dicono, and the information observed within Dicono’s cell phone, I believed the

currency was proceeds from illegal activity and/or was used or intended to be used to facility illegal

activity. The currency was administratively seized by the FBI and Dicono was issued a receipt for

the seized currency.

                                          CONCLUSION

       28.     Based on the foregoing information, I have probable cause to believe, and do

believe, that the $8,249 in U.S. currency seized from Anthony Dicono is subject to forfeiture

pursuant to 21 U.S.C. §881(a)(6), as moneys furnished or intended to be furnished by any person

in exchange for a controlled substance, proceeds traceable to such an exchange, or moneys used

or intended to be used to facilitate violations of 21 U.S.C § 801, et. seq.

///

///

///


Declaration of Ryan Parton                                           EXHIBIT A PAGE 10
                                                                         Complaint In Rem
                                                                       FOR FORFEITURE
      Case 3:19-cv-01374-BR         Document 1-1       Filed 08/28/19     Page 11 of 11




          I declare under penalty of perjury that the foregoing is true and correct pursuant to 28

U.S.C. §1746.

      Executed this 28th day of August 2019.



      /s/ Ryan Parton
      RYAN E. PARTON
      Special Agent
      Federal Bureau of Investigation




Declaration of Ryan Parton                                       EXHIBIT A PAGE 11
                                                                     Complaint In Rem
                                                                   FOR FORFEITURE
                                 Case 3:19-cv-01374-BR                                   Document 1-2                   Filed 08/28/19                    Page 1 of 1
OJS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
 United States of America                                                                                      $8,249.00 in United States currency, in rem

     (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant               Multnomah
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

   (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
 Alexis A. Lien - United States Attorney's Office
 1000 SW Third Ave., Suite 600 Portland, OR 97204
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                         and One Box for Defendant)
’ 1    U.S. Government                   ’ 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
         Plaintiff                             (U.S. Government Not a Party)                           Citizen of This State         ’ 1         ’ 1      Incorporated or Principal Place      ’ 4     ’ 4
                                                                                                                                                          of Business In This State

’ 2    U.S. Government                   ’ 4 Diversity                                                 Citizen of Another State          ’ 2     ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                                                                                                                                           of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a           ’ 3     ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
          CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              ’ 610 Agriculture                   ’ 422 Appeal 28 USC 158           ’   400 State Reapportionment
’   120 Marine                       ’    310 Airplane                 ’ 362 Personal Injury -         ’ 620 Other Food & Drug             ’ 423 Withdrawal                  ’   410 Antitrust
’   130 Miller Act                   ’    315 Airplane Product               Med. Malpractice          ’ 625 Drug Related Seizure                28 USC 157                  ’   430 Banks and Banking
’   140 Negotiable Instrument                 Liability                ’ 365 Personal Injury -               of Property 21 USC 881                                          ’   450 Commerce
’   150 Recovery of Overpayment      ’    320 Assault, Libel &               Product Liability         ’ 630 Liquor Laws                     PROPERTY RIGHTS                 ’   460 Deportation
       & Enforcement of Judgment              Slander                  ’ 368 Asbestos Personal         ’ 640 R.R. & Truck                  ’ 820 Copyrights                  ’   470 Racketeer Influenced and
’   151 Medicare Act                 ’    330 Federal Employers’             Injury Product            ’ 650 Airline Regs.                 ’ 830 Patent                              Corrupt Organizations
’   152 Recovery of Defaulted                 Liability                      Liability                 ’ 660 Occupational                  ’ 840 Trademark                   ’   480 Consumer Credit
        Student Loans                ’    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   ’   490 Cable/Sat TV
        (Excl. Veterans)             ’    345 Marine Product           ’ 370 Other Fraud               ’ 690 Other                                                           ’   810 Selective Service
’   153 Recovery of Overpayment               Liability                ’ 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’    350 Motor Vehicle            ’ 380 Other Personal            ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)                        Exchange
’   160 Stockholders’ Suits          ’    355 Motor Vehicle                  Property Damage                 Act                           ’ 862 Black Lung (923)            ’   875 Customer Challenge
’   190 Other Contract                        Product Liability        ’ 385 Property Damage           ’ 720 Labor/Mgmt. Relations         ’ 863 DIWC/DIWW (405(g))                  12 USC 3410
’   195 Contract Product Liability   ’    360 Other Personal                 Product Liability         ’ 730 Labor/Mgmt.Reporting          ’ 864 SSID Title XVI              ’   890 Other Statutory Actions
’   196 Franchise                             Injury                                                        & Disclosure Act               ’ 865 RSI (405(g))                ’   891 Agricultural Acts
       REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             ’ 740 Railway Labor Act               FEDERAL TAX SUITS               ’   892 Economic Stabilization Act
’   210 Land Condemnation            ’    441 Voting                   ’ 510 Motions to Vacate         ’ 790 Other Labor Litigation        ’ 870 Taxes (U.S. Plaintiff       ’   893 Environmental Matters
’   220 Foreclosure                  ’    442 Employment                     Sentence                  ’ 791 Empl. Ret. Inc.                      or Defendant)              ’   894 Energy Allocation Act
’   230 Rent Lease & Ejectment       ’    443 Housing/                    Habeas Corpus:                     Security Act                  ’ 871 IRS—Third Party             ’   895 Freedom of Information
’   240 Torts to Land                        Accommodations            ’ 530 General                                                             26 USC 7609                         Act
’   245 Tort Product Liability       ’    444 Welfare                  ’ 535 Death Penalty                   IMMIGRATION                                                     ’   900Appeal of Fee Determination
’   290 All Other Real Property      ’    445 Amer. w/Disabilities -   ’ 540 Mandamus & Other          ’ 462 Naturalization Application                                              Under Equal Access
                                             Employment                ’ 550 Civil Rights              ’ 463 Habeas Corpus -                                                         to Justice
                                     ’    446 Amer. w/Disabilities -   ’ 555 Prison Condition               Alien Detainee                                                   ’   950 Constitutionality of
                                             Other                                                     ’ 465 Other Immigration                                                       State Statutes
                                     ’    440 Other Civil Rights                                            Actions




V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
’ 1 Original            ’ 2 Removed from                    ’ 3 Remanded from                     ’ 4 Reinstated or ’ 5 Transferred  from
                                                                                                                        another district  ’ 6 Multidistrict                        ’ 7 Judge from
                                                                                                                                                                                       Magistrate
    Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                        (specify)                                                            Judgment
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      21:881(a)(6) / 21:841 and 846
VI. CAUSE OF ACTION Brief description of cause:
                      proceeds traceable to an ex. of a contr.sub/proceeds used or intended to be used to facilitate narc. traff.
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION      DEMAND $                  CHECK YES only if demanded in complaint:
     COMPLAINT:           UNDER F.R.C.P. 23                                            JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                        (See instructions):
      IF ANY                                JUDGE                                 DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
 8/28/2019                                                               /s/Alexis A. Lien
FOR OFFICE USE ONLY

    RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE                           MAG. JUDGE


                                                                           Submit                                                Go
